 



Exhibit 10.6
THE McGRAW-HILL COMPANIES, INC.
2002 Stock Incentive Plan
(Amended and restated as of December 6, 2006)

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
SECTION 1. Purpose; Definitions
    3  
 
       
SECTION 2. Administration
    7  
 
       
SECTION 3. Stock Subject to Plan
    9  
 
       
SECTION 4. Eligibility
    11  
 
       
SECTION 5. Stock Options
    12  
 
       
(a) Option Price
    12  
(b) Option Term
    12  
(c) Exercisability
    12  
(d) Method of Exercise
    13  
(e) Non-Transferability of Options
    14  
(f) Termination by Death
    14  
(g) Termination by Reason of Disability
    14  
(h) Termination by Reason of Retirement
    14  
(i) Termination by Reason of a Division Sale
    15  
(j) Cause
    15  
(k) Other Termination
    15  
 
       
SECTION 6. Stock Appreciation Rights
    16  
 
       
(a) In General
    16  
(b) Stock Appreciation Rights Granted Alone
    16  
(c) Stock Appreciation Rights Granted in Tandem with Stock Options
    16  
(d) Stock Appreciation Rights Granted in Tandem with Awards Other Than Stock
Options
    17  
(e) Stock Appreciation Rights Defined
    17  
 
       
SECTION 7. Stock Awards
    18  
 
       
(a) Stock Awards in General
    18  
(b) Performance Stock
    18  
(c) Restricted Stock
    18  
(d) Conditions of Stock Awards
    18  
(e) Restrictions and Conditions of Shares
    19  
 
       
SECTION 8. Other Stock-Based Awards
    21  
 
       
(a) Other Stock-Based Awards in General
    21  
(b) Terms and Conditions
    21  

 



--------------------------------------------------------------------------------



 



              Page  
SECTION 9. Qualifying Awards
    22  
 
       
(a) General
    22  
(b) Qualifying Stock Options and Stock Appreciation Rights
    23  
(c) Qualifying Awards other than Stock Options and Stock Appreciation Rights
    23  
 
       
SECTION 10. Change In Control Provisions
    24  
 
       
(a) Impact of Event
    24  
(b) Definition of “Change in Control”
    26  
(c) Change in Control Price
    28  
 
       
SECTION 11. Amendments and Termination
    28  
 
       
SECTION 12. Unfunded Status of Plan
    29  
 
       
SECTION 13. General Provisions
    29  
 
       
(a) Stock Subject to Awards
    30  
(b) Other Plans
    30  
(c) Continued Employment
    30  
(d) Taxes and Withholding
    30  
(e) Governing Law
    31  
(f) Computation of Benefits
    31  
(g) Division Sale
    31  
(h) Foreign Law
    31  
 
       
SECTION 14. Plan Effective Date and Duration
    32  

ii



--------------------------------------------------------------------------------



 



THE McGRAW-HILL COMPANIES, INC.
2002 Stock Incentive Plan
SECTION 1. Purpose; Definitions.
     The purpose of The McGraw-Hill Companies, Inc. 2002 Stock Incentive Plan is
to enable the Company to offer its employees long-term performance-based stock
incentives and other equity interests in McGraw-Hill, thereby attracting,
retaining and rewarding such employees, and strengthening the mutuality of
interests between employees and McGraw-Hill’s shareholders.
     For purposes of the Plan, the following terms shall be defined as set forth
below:
     (a) “Aggregate Limit” shall have the meaning set forth in Section 3(a).
     (b) “Amended Plan” shall have the meaning set forth in Section 14.
     (c) “Amended Plan Effective Date” means the date of McGraw-Hill’s 2004
Annual Meeting of Shareholders.
     (d) “Award” means a Stock Option, Stock Appreciation Right, grant of
Performance Stock, Restricted Stock or Deferred Stock, Dividend Equivalent or
other Stock-Based Award or Qualifying Award.
     (e) “Award Documentation” shall have the meaning set forth in

3



--------------------------------------------------------------------------------



 



Section 2(d).
     (f) “Board” means the Board of Directors of McGraw-Hill.
     (g) “Cause” shall mean, except as otherwise defined in an employee’s
employment agreement or the Award Documentation in respect of an Award, the
employee’s misconduct in respect of the employee’s obligations to the Company or
other acts of misconduct by the employee occurring during the course of the
employee’s employment, which in either case results in or could reasonably be
expected to result in material damage to the property, business or reputation of
the Company; provided that in no event shall unsatisfactory job performance
alone be deemed to be “Cause”; and provided further that no termination of
employment that is carried out at the request of a person seeking to accomplish
a Change in Control or otherwise in anticipation of a Change in Control shall be
deemed to be for “Cause”.
     (h) “Change in Control” and “Change in Control Price” shall have meanings
set forth, respectively, in Sections 10(b) and (c).
     (i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     (j) “Commission” means the Securities and Exchange Commission or any
successor thereto.
     (k) “Committee” means the Compensation Committee of the Board. If at any
time no Committee shall be in office, then, subject to the applicable listing
requirements of the New York Stock Exchange, the functions of the Committee
specified in the Plan shall be exercised by the Board or by a committee of Board
members.

4



--------------------------------------------------------------------------------



 



     (l) “Company” means McGraw-Hill and all domestic and foreign corporations,
partnerships and other legal entities of which at least 20% of the voting
securities or ownership interests in such corporations, partnerships or other
legal entities are owned directly or indirectly by McGraw-Hill.
     (m) “Deferred Stock” means a right to receive on a specified date following
the settlement date of an Award, at the election of the participant or as
required by the terms of such Award, an amount based on the value of the number
of shares of Stock (or cash or other property in consideration thereof) due upon
settlement of such Award (or portion thereof). Payments in respect of Deferred
Stock may be in cash, Stock or other property, or any combination thereof.
     (n) “Disability” means, with respect to an Award, disability as defined
under the Company’s long-term disability plan applicable to the recipient of
such Award.
     (o) “Dividend Equivalent” means a right attached to an Award to receive an
amount based on the value of the regular cash dividend paid on an equivalent
number of shares of Stock. Dividend Equivalents may be subject to the same
vesting and other provisions of the underlying Award and may be paid in cash,
either currently or deferred, or shares of Stock or Deferred Stock.
     (p) “Division Sale” means the sale, transfer, or other disposition to a
third party not affiliated with the Company of substantially all of the assets
or all of the capital stock of a business unit of the Company, but excluding a
Change in Control.
     (q) “Early Retirement” means retirement from the Company on or after
attaining age 55, but before attaining age 65, after having completed at least
10 years of service with the Company and being eligible to receive Company
pension benefits.
     (r) “Exchange Act” means the Securities Exchange Act of 1934, as

5



--------------------------------------------------------------------------------



 



amended from time to time, and any successor thereto.
     (s) “Fair Market Value” for purposes of this Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, shall mean, as of any given date, the last price at which the Stock
is sold on the New York Stock Exchange on such date, or, if there is no such
sale on such date, the last price at which the Stock is sold on the New York
Stock Exchange prior to such date.
     (t) “Individual Limit” shall have the meaning set forth in Section 3(f).
     (u) “McGraw-Hill” means The McGraw-Hill Companies, Inc., a corporation
organized under the laws of the State of New York, or any successor corporation.
     (v) “1993 Plan” means The McGraw-Hill Companies, Inc. 1993 Employee Stock
Incentive Plan.
     (w) “1993 Plan Award” means an award granted under the 1993 Plan.
     (x) “1993 Plan Stock Option” means a stock option granted under the 1993
Plan.
     (y) “Normal Retirement” means retirement from active employment with the
Company on or after age 65.
     (z) “Other Stock-Based Award” means an award under Section 8 that is
payable in cash or Stock and is valued in whole or in part by reference to, or
is otherwise based on, Stock.
     (aa) “Outstanding Common Stock” shall have the meaning set forth in
Section 10(b)(i).
     (bb) “Outstanding Voting Securities” shall have the meaning set forth in
Section 10(b)(i).

6



--------------------------------------------------------------------------------



 



     (cc) “Performance Stock” means an award of shares of Stock under Section 7
whose vesting and forfeiture restrictions relate to the attainment of
performance goals and objectives.
     (dd) “Plan” means The McGraw-Hill Companies, Inc. 2002 Stock Incentive
Plan, as amended from time to time, including any rules, guidelines or
interpretations thereof adopted by the Committee.
     (ee) “Plan Effective Date” means April 24, 2002.
     (ff) “Qualifying Award” means an Award made in accordance with the
provisions of Section 9.
     (gg) “Restricted Stock” means an award of shares of Stock under Section 7
whose vesting and forfeiture restrictions relate to the participant’s continued
service with the Company for a specified period of time.
     (hh) “Restriction Period” shall have the meaning set forth in Section
7(e)(ii).
     (ii) “Retirement” means Normal or Early Retirement.
     (jj)“Stock“ means the Common Stock, $1.00 par value per share, of
McGraw-Hill.
     (kk) “Stock Award” means an award of Performance Stock or Restricted Stock
under Section 7.
     (ll) “Stock Appreciation Right” shall have the meaning set forth in
Section 6(e).
     (mm) “Stock Option” means any option to purchase shares of Stock granted
under Section 5.
     SECTION 2. Administration
     (a) The Plan shall be administered by the Committee. The Committee shall
have full authority to grant Awards, pursuant to the

7



--------------------------------------------------------------------------------



 



terms of the Plan, to officers and other employees eligible under Section 4.
     In particular, the Committee shall have the authority:
          (i) to select the officers and other employees of the Company to whom
Awards may from time to time be granted;
          (ii) to determine whether and to what extent the individual types of
Awards are to be granted to one or more eligible employees;
          (iii) to determine the number of shares to be covered by each Award;
          (iv) to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award (including, but not limited to, the share price,
any restriction or limitation, the granting of restoration options, the granting
of Dividend Equivalents, or any vesting acceleration or forfeiture waiver, based
on such factors as the Committee shall determine); and
          (v) to determine whether, to what extent and under what circumstances
an Award may be settled in cash.
     (b) Subject to Section 11 hereof, the Committee shall have the authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall, from time to time, deem advisable; to interpret
the terms and provisions of the Plan and any Award (and any agreements relating
thereto); and to otherwise supervise the administration of the Plan. All actions
by the Committee hereunder shall be undertaken in the sole discretion of the
Committee and, absent manifest error, shall be final and binding on all
interested persons.
     (c) Subject to the applicable listing requirements of the New York Stock
Exchange, the Committee may, but need not, from time to time delegate some or
all of its authority under the Plan to one or more

8



--------------------------------------------------------------------------------



 



members of the Committee or to one or more officers of the Company; provided,
that the Committee may not delegate its authority under Section 2(b) or its
authority to make Qualifying Awards or Awards to participants who are delegated
authority hereunder or who are subject to the reporting rules under Section
16(a) of the Exchange Act at the time the Award is made. Any delegation
hereunder shall be subject to the restrictions and limits that the Committee
specifies at the time of such delegation or thereafter. Nothing in the Plan
shall be construed as obligating the Committee to delegate any authority to any
person or persons hereunder. The Committee may, at any time, rescind any
delegation hereunder and any person or persons who are delegated authority
hereunder shall, at all times, serve in such capacity at the pleasure of the
Committee. Any action undertaken by any person or persons in accordance with a
delegation hereunder shall have the same force and effect as if undertaken
directly by the Committee, and any reference in the Plan to the Committee shall,
to the extent consistent with the terms and limitations of such delegation, be
deemed to include a reference to such person or persons.
     (d) In connection with the grant of an Award, the Committee shall specify
the form of award documentation (the “Award Documentation”) to set forth the
terms and conditions of the Award. Award Documentation may include, without
limitation, an agreement signed by the participant and the Company or a grant or
award notice signed only by the Company. Award Documentation may be in written,
electronic or other form approved by the Committee.
     SECTION 3. Stock Subject to Plan
     (a) The total number of shares of Stock reserved and available for grants
of Awards under the Plan on or after the Amended Plan Effective Date (the
“Aggregate Limit”) shall equal the number of shares of Stock reserved and
available for grants of Awards under the Plan immediately prior to the Amended
Plan Effective Date, increased by four million (4,000,000) shares of Stock. Such
shares may consist, in whole

9



--------------------------------------------------------------------------------



 



or in part, of authorized and unissued shares or treasury shares.
     (b) Shares of Stock subject to an Award (other than a Stock Option, Stock
Appreciation Right or Dividend Equivalent), or shares of Stock paid in
settlement of a Dividend Equivalent, shall reduce the Aggregate Limit by one
share for each such share granted or paid on or after the Amended Plan Effective
Date. Shares of Stock subject to a Stock Option or Stock Appreciation Right
shall reduce the Aggregate Limit by one-third of a share for each such share
granted on or after the Amended Plan Effective Date. Notwithstanding the
foregoing, the increase in the Aggregate Limit under Section 3(a) by four
million (4,000,000) shares of Stock shall not increase the total number of
shares of Stock that may be issued under the Plan by more than nine million,
five hundred-thousand (9,500,000) shares of Stock.
     (c) Notwithstanding Section 3(b), the Aggregate Limit shall not be reduced
by:
          (i) shares of Stock subject to an Award payable only in cash or
property other than Stock, or other Award for which shareholder approval is not
required under the listing standards of the New York Stock Exchange, subject to
the applicable conditions therefore; or
          (ii) in the case of Awards granted in tandem with each other, shares
of Stock in excess of the number of shares of Stock issuable thereunder.
     (d) The Aggregate Limit shall be increased by the number of shares of Stock
in the case of an Award or 1993 Plan Award (other than a Stock Option, Stock
Appreciation Right or 1993 Plan Stock Option), or by one-third of the number of
shares of Stock in the case of a Stock Option, Stock Appreciation Right or 1993
Plan Stock Option, that are:
          (i) forfeited, settled in cash or property other than Stock, or
otherwise not distributable under an Award or 1993 Plan Award;

10



--------------------------------------------------------------------------------



 



          (ii) tendered or withheld to pay the exercise or purchase price of an
Award or 1993 Plan Award or to satisfy applicable wage or other required tax
withholding in connection with the exercise, vesting or payment of, or other
event related to, an Award or 1993 Plan Award; or
          (iii) repurchased by the Company with the option proceeds (determined
under generally accepted accounting principles) in respect of the exercise of a
Stock Option or 1993 Plan Stock Option; provided, however, that the Aggregate
Limit shall not be increased under this Section 3(d)(iii) in respect of any
Stock Option or 1993 Stock Option by a number of shares of Stock greater than
(A) the amount of such proceeds divided by (B) the Fair Market Value on the date
of exercise.
     (e) In the event of any merger, reorganization, consolidation,
recapitalization, Stock dividend or other dividend other than the regular cash
dividend, Stock split, spin-off or other change in corporate structure affecting
the Stock, including any equity restructuring within the meaning of Statement of
Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment, and
the applicable guidance and interpretations thereunder, or any successor
thereto, the aggregate number and the kind of shares reserved or available for
issuance under the Plan, the maximum number of shares issuable to any single
participant, the number, kind and, where applicable, option or exercise price of
shares subject to outstanding Awards, will be substituted or adjusted by the
Committee.
     (f) No eligible person may be granted under the Plan in any 60-month period
Stock Options or Stock Appreciation Rights which, in the aggregate, cover more
than two million (2,000,000) shares of Stock (the “Individual Limit”).
     SECTION 4. Eligibility
     Officers and other employees of the Company (but excluding

11



--------------------------------------------------------------------------------



 



individuals who serve only as a director on the Board) who are responsible for
or contribute to the management, growth or profitability of the business of the
Company are eligible for Awards. Eligibility under the Plan shall be determined
by the Committee.
     SECTION 5. Stock Options
     Stock Options may be granted alone or in tandem with other Awards
(including Stock Appreciation Rights), and may be granted in addition to, or in
substitution for, other types of Awards. Stock Options shall be subject to the
following terms and conditions and contain such additional terms and conditions,
including the grant of restoration options, not inconsistent with the terms of
the Plan, as the Committee shall determine:
     (a) Option Price. The option price per share of Stock subject to a Stock
Option shall be determined by the Committee at the time of grant but, except in
the case of Stock Options granted in substitution of awards granted by a
business or entity that is acquired by, or whose assets are acquired by, the
Company, shall be not less than 100% of the Fair Market Value of the Stock at
grant.
     (b) Option Term. The option term of each Stock Option shall be fixed by the
Committee; provided however, that no Stock Option shall be exercisable more than
ten years after the date of grant.
     (c) Exercisability.
          (i) Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
or after grant; provided, however, that, except as otherwise provided herein,
unless the Committee otherwise determines at or after the time of grant, no
Stock Option shall be exercisable prior to the first anniversary of the date of
grant.
          (ii) Notwithstanding anything in this Section 5 to the contrary, if an
optionee dies during a post-termination exercise

12



--------------------------------------------------------------------------------



 



period under Section 5(g), (h), (i) or (k), any unexercised Stock Option held by
such optionee shall thereafter be exercisable, to the extent to which it was
exercisable at the time of death, for a period of one year from the date of
death.
     (d) Method of Exercise.
          (i) Subject to the applicable installment exercise and waiting period
provisions apply under Section 5(c), Stock Options may be exercised in whole or
in part at any time during the option term, by giving written notice of exercise
to the Company specifying the number of shares to be purchased. Subject to
Section 5(d)(iv), such notice shall be accompanied by payment in full of the
option price in such form as the Committee may accept.
          (ii) If and to the extent determined by the Committee at or after
grant, payment in full or in part may also be made by withholding shares of
Stock otherwise issuable in connection with the exercise of the Stock Option or
in shares of unrestricted Stock duly owned by the optionee (and for which the
optionee has good title free and clear of any liens and encumbrances) based, in
each such case, on the Fair Market Value of the Stock on the last trading date
preceding payment. Unless otherwise determined by the Committee at or after the
time of grant, such payment may be made by constructive delivery of such shares
of owned and unrestricted Stock pursuant to an attestation or other similar form
as determined by the Committee.
          (iii) Subject to Section 5(d)(iv), no shares of Stock shall be
distributed until payment therefore, as provided herein, has been made and, if
requested, the optionee has given the representation described in Section 13(a).
An optionee shall not have rights to dividends or other rights of a shareholder
with respect to shares subject to the Stock Option prior to issuance or
reissuance of such shares.
          (iv) Stock Options may also be exercised pursuant to

13



--------------------------------------------------------------------------------



 



a cashless exercise procedure approved by the Committee pursuant to which shares
of Stock are sold by a broker or other appropriate third party on the market
with the proceeds of such sale (or, if applicable, extension of credit pending
such sale) remitted to the Company to pay the exercise price of the Stock Option
and the applicable withholding taxes, and the balance of such proceeds (less
commissions and other expenses of such sale) paid to the optionee in cash or
shares of Stock.
     (e) Non-Transferability of Options. Unless the Committee determines
otherwise at or after grant, no Stock Option shall be transferable by the
optionee otherwise than by will or by the laws of descent and distribution, and,
unless the Committee determines otherwise at or after grant, all Stock Options
shall be exercisable, during the optionee’s lifetime, only by the optionee.
     (f) Termination by Death. Unless the Committee otherwise determines at or
after the time of grant, if an optionee’s employment by the Company terminates
by reason of death, any Stock Option held by such optionee shall be fully vested
and may thereafter be exercised by the legal representative of the estate or by
the legatee of the optionee under the will of the optionee, notwithstanding
anything to the contrary in this Section 5, for a period of one year (or such
other period as the Committee may specify at or after grant) from the date of
death.
     (g) Termination by Reason of Disability. Unless the Committee otherwise
determines at or after the time of grant, if an optionee’s employment by the
Company terminates by reason of Disability, any Stock Option held by such
optionee shall be fully vested and may thereafter be exercised by the optionee,
subject to Section 5(c)(ii), until the expiration of the option term.
     (h) Termination by Reason of Retirement. Unless the Committee otherwise
determines at or after the time of grant, if an optionee’s employment by the
Company terminates by reason of Normal Retirement, any Stock Option held by such
optionee shall be fully vested and may thereafter be exercised by the optionee,
subject to Section 5(c)(ii),

14



--------------------------------------------------------------------------------



 



until the expiration of the option term. Unless the Committee otherwise
determines at or after the time of grant, if an optionee’s employment with the
Company terminates by reason of Early Retirement, any Stock Option held by such
optionee may thereafter be exercised by the optionee to the extent it was
exercisable at the date of retirement, subject to Section 5(c)(ii), until the
expiration of the option term. If and only if the Committee so approves at the
time of Early Retirement, if an optionee’s employment with the Company
terminates by reason of Early Retirement, any Stock Option held by the optionee
shall be fully vested and may thereafter be exercised by the optionee as
provided above.
     (i) Termination by Reason of a Division Sale. Unless the Committee
otherwise determines at or after the time of grant, if an optionee’s employment
by the Company terminates by reason of a Division Sale, any Stock Option held by
such optionee shall be fully vested and may thereafter be exercised by the
optionee, subject to Section 5(c)(ii), for a period of six months from the date
of such termination of employment or until the expiration of the option term,
whichever period is the shorter; provided, however, that, if the optionee shall
be, on the date of the Division Sale, eligible for Normal Retirement or Early
Retirement, any unexercised Stock Option held by such optionee may thereafter be
exercised by the optionee, subject to Section 5(c)(ii), until the expiration of
the option term.
     (j) Cause. If an optionee’s employment with the Company is involuntarily
terminated by the Company for Cause, the Stock Option shall thereupon terminate
and shall not be exercisable thereafter.
     (k) Other Termination. Unless the Committee otherwise determines at or
after the time of grant, if an optionee’s employment terminates for any reason
other than death, Disability, Retirement, Division Sale or for Cause, any Stock
Option held by such optionee may thereafter be exercised by the optionee to the
extent it was exercisable at the date of termination, subject to
Section 5(c)(ii), for a period of six months from the date of such termination
of employment or until the

15



--------------------------------------------------------------------------------



 



expiration of the option term, whichever period is the shorter.
     SECTION 6. Stock Appreciation Rights
     (a) In General. Stock Appreciation Rights may be granted alone or in tandem
with other Awards (including Stock Options), and may be granted in addition to,
or in substitution for, other types of Awards. The form of payment of Stock
Appreciation Rights may be specified by the Committee at or after the time of
grant, or the Committee may specify at or after grant that a participant may
elect the form of payment at the time of the exercise.
     (b) Stock Appreciation Rights Granted Alone. Stock Appreciation Rights
granted alone shall be subject, where applicable, to the terms and conditions of
Section 5 applicable to Stock Options and shall contain such additional terms
and conditions not inconsistent with the terms of the Plan, as the Committee
shall determine.
     (c) Stock Appreciation Rights Granted in Tandem with Stock Options. Stock
Appreciation Rights granted in tandem with Stock Options shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions not inconsistent with the terms of the Plan, as the Committee shall
determine:
          (i) Grant. Stock Appreciation Rights granted in tandem with Stock
Options may be granted at or after the time of grant of such Stock Options.
          (ii) Exercise.
          (A) Stock Appreciation Rights granted in tandem with Stock Options
shall be exercisable only at such time or times and to the extent that the Stock
Options are exercisable in accordance with Section 5 and this Section 6. The
Committee may grant in tandem with Stock Options conditional Stock Appreciation
Rights that become exercisable only in the event of a Change in Control, subject
to such terms and conditions as the Committee may specify at or after grant.

16



--------------------------------------------------------------------------------



 



          (B) Stock Appreciation Rights granted in tandem with Stock Options may
be exercised by giving written notice of exercise to the Company specifying the
number of shares for which a Stock Appreciation Right is being exercised and
surrendering the applicable Stock Option (or portion thereof). Such Stock Option
shall no longer be exercisable upon and to the extent of the exercise of such
Stock Appreciation Right.
          (C) Stock Appreciation Rights granted in tandem with Stock Options
shall terminate and no longer be exercisable upon and to the extent of the
termination or exercise of such Stock Options; provided that, unless the
Committee otherwise determines at or after the time of grant, a Stock
Appreciation Right granted with respect to less than the full number of shares
covered by a Stock Option shall only terminate to the extent that the number of
shares covered by an exercise or termination of the Stock Option exceeds the
number of shares not covered by the Stock Appreciation Right.
          (iii) Transferability. Stock Appreciation Rights granted in tandem
with Stock Options shall be transferable only when and to the extent such Stock
Options would be transferable under Section 5(e).
     (d) Stock Appreciation Rights Granted in Tandem with Awards Other Than
Stock Options. Stock Appreciation Rights granted in tandem with Awards other
than Stock Options shall be subject to such terms and conditions as the
Committee shall establish at or after the time of grant.
     (e) Stock Appreciation Rights Defined. As used in the Plan, the term “Stock
Appreciation Right” shall mean the right granted under this Section 6 to receive
from the Company, upon exercise of such right (or portion thereof), an amount,
which may be paid in cash or shares of Stock (or a combination of cash and
Stock), equal to (i) the Fair Market Value, as of the date of exercise, of the
shares of Stock covered by such right (or such portion thereof), less (ii) the
aggregate exercise

17



--------------------------------------------------------------------------------



 



price of such right (or such portion thereof).
     SECTION 7. Stock Awards.
     (a) Stock Awards in General. Stock Awards may be of two types:
(i) Performance Stock and (ii) Restricted Stock. The Committee shall have
authority to award to any participant Performance Stock, Restricted Stock or
both types of Stock Awards, and such Stock Awards may be granted alone or in
tandem with other Awards, and may be granted in addition to, or in substitution
for, other types of Awards. The Committee shall determine the eligible persons
to whom, and the time or times at which, grants of Stock Awards will be made,
the number of shares subject to Stock Awards, the price (if any) to be paid by
the recipient (subject to Section 7(d)), the time or times within which Stock
Awards may be subject to forfeiture, the performance goals and objectives and
performance periods applicable to, the vesting schedule and rights to
acceleration of, and all other terms and conditions of the Stock Awards. The
provisions of Stock Awards need not be the same with respect to each recipient,
and, with respect to individual recipients, need not be the same in subsequent
years.
     (b) Performance Stock. Performance Stock is an award of restricted
performance shares or other award of Stock whose vesting and forfeiture
restrictions are related to the attainment of one or more performance goals and
objectives (including the goals and objectives described in Section 9(c)(i)) and
such other terms and conditions as may be specified by the Committee at or after
the date of grant.
     (c) Restricted Stock. Restricted Stock is an award of Stock whose vesting
and forfeiture restrictions are related to the participant’s continued service
with the Company for a specified period of time and such other terms and
conditions as may be specified by the Committee at or after the date of grant.
     (d) Conditions of Stock Awards. Stock Awards shall be subject to the
following conditions:

18



--------------------------------------------------------------------------------



 



          (i) The purchase price, if any, for shares of Stock subject to a Stock
Award shall be set by the Committee at the time of grant.
          (ii) A participant who is selected to receive a Stock Award may be
required, as a condition to receipt of such Stock Award, to execute and to
deliver to the Company the applicable Award Documentation, and to pay whatever
price (if any) is required under Section 7(d)(i).
          (iii) Unless the Committee determines otherwise, in respect of the
shares subject to a Stock Award, the Company shall provide for a book entry on
behalf of the participant. The book entry in respect of shares subject to a
Stock Award shall be subject to the same limitations contained in the Stock
Award.
     (e) Restrictions and Conditions of Shares. The shares subject to a Stock
Award shall be subject to the following restrictions and conditions:
          (i) Unless the Committee determines otherwise at or after the time of
grant, such shares shall not vest prior to the first anniversary of the date of
grant. Except in the case of Restricted Stock subject to which the aggregate
number of shares does not exceed five percent of the Aggregate Limit, (A) the
shares subject to Restricted Stock shall not vest earlier than in pro rata
installments over a period of three years and (B) notwithstanding anything in
Section 7(e)(v) to the contrary, the Committee shall not waive or accelerate
vesting and forfeiture restrictions for shares subject to Restricted Stock,
other than in connection with death, Disability, Retirement, termination of
employment, sale of the business unit or Change in Control.
          (ii) Subject to the provisions of this Plan and the Award
Documentation, during a period set by the Committee commencing with the date of
grant (the “Restriction Period”), the

19



--------------------------------------------------------------------------------



 



participant shall not be permitted to sell, transfer, pledge or assign such
shares. Within these limits, the Committee may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, based on service, performance or such other factors or
criteria as the Committee may determine.
          (iii) Except as provided in Section 7(e)(ii) and the applicable Award
Documentation, the participant shall have, with respect to such
            shares, the right to vote and to receive payment of any cash
dividends in cash or in the form of Dividend Equivalents or such other form as
the Committee may determine at or after grant. Such dividends or Dividend
Equivalents may be reinvested in additional Stock Awards subject to the same
vesting and performance conditions as the underlying Stock Awards, in the
discretion of the Committee. Dividends or Dividend Equivalents in property other
than cash shall be subject to the same vesting and forfeiture conditions as the
underlying Stock Awards, unless the Committee determines otherwise at or after
grant.
          (iv) Subject to the applicable provisions of the Award Documentation
and this Section 7, upon termination of a participant’s employment with the
Company for any reason during the Restriction Period, all such shares still
subject to restriction shall vest or be forfeited in accordance with the terms
and conditions established by the Committee at or after grant.
          (v) In the event of hardship or other special circumstances of a
participant whose employment with the Company is involuntarily terminated (other
than for Cause), the Committee may waive in whole or in part any or all
remaining restrictions with respect to any such shares of the participant.
          (vi) If and when the Restriction Period

20



--------------------------------------------------------------------------------



 



expires without a prior forfeiture of any such shares, such remaining shares
shall be delivered to the participant, net of applicable withholding taxes.
     SECTION 8. Other Stock-Based Awards
     (a) Other Stock-Based Awards in General. Other awards of Stock and other
awards that are payable in cash or Stock and are valued in whole or in part by
reference to, or are otherwise based in whole or in part on, Stock (“Other
Stock-Based Awards”), including, without limitation, Deferred Stock, Dividend
Equivalents, cash or Stock settled performance share units and restricted share
units, shares valued by reference to subsidiary performance, and phantom stock
and similar units, may be granted alone or in tandem with other Awards, and may
be granted in addition to, or in substitution for, other types of Awards.
     Subject to the provisions of the Plan, the Committee shall have authority
to determine the persons to whom and the time or times at which Other
Stock-Based Awards shall be made, the number of shares of Stock to be awarded,
the cash payment to be made pursuant to, and all other conditions of, Other
Stock-Based Awards.
     The provisions of Other Stock-Based Awards need not be the same with
respect to each recipient.
     (b) Terms and Conditions. Other Stock-Based Awards shall be subject to the
following terms and conditions:
          (i) Subject to the provisions of this Plan and the applicable Award
Documentation, participants’ rights with respect to Other Stock-Based Awards,
including the shares subject to Other Stock-Based Awards, may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the shares are distributed to the participant, or, if later, the date on
which any applicable restriction, performance or deferral period lapses.

21



--------------------------------------------------------------------------------



 



          (ii) Unless the Committee otherwise determines at the time of award,
subject to the provisions of this Plan and the applicable Award Documentation,
recipients of Other Stock-Based Award shall be entitled to receive, currently or
on a deferred basis, dividends or Dividend Equivalents with respect to the
number of shares or deemed number of shares covered by Other Stock-Based Awards.
          (iii) Other Stock-Based Awards and any cash payments or Stock covered
by Other Stock-Based Awards shall vest or be forfeited to the extent so provided
in the applicable Award Documentation, as determined by the Committee.
          (vi) In the event of the participant’s Retirement, Disability or
death, or in cases of special circumstances, the Committee may waive in whole or
in part any or all of the limitations imposed hereunder (if any) with respect to
any or all Other Stock-Based Awards.
          (v) Each Other Stock-Based Award shall be confirmed by, and subject to
the terms of, the applicable Award Documentation.
          (vi) Stock distributed on a bonus basis under this Section 8 may be
awarded for no cash consideration.
     SECTION 9. Qualifying Awards
     (a) General. The Committee may grant an Award to any participant with the
intent that such Award qualifies as “performance-based compensation” for
“covered employees” under Section 162(m) of the Code (a “Qualifying Award”). The
provisions of this Section 9, as well as all other applicable provisions of the
Plan not inconsistent with this Section 9, shall apply to all Qualifying Awards.
Qualifying Awards shall be of the type set forth in paragraph (b) or (c) below.
In connection with Qualifying Awards, the functions of the Committee shall be
exercised by a committee of the Board comprised solely of two or more

22



--------------------------------------------------------------------------------



 



“outside directors” within the meaning of Section 162(m) of the Code.
     (b) Qualifying Stock Options and Stock Appreciation Rights. Qualifying
Awards may be in the form of Stock Options and Stock Appreciation Rights granted
by the Committee and subject to the Individual Limit.
     (c) Qualifying Awards other than Stock Options and Stock Appreciation
Rights
          (i) Qualifying Awards (other than Stock Options and Stock Appreciation
Rights) may be in the form of Stock Awards and Other Stock-Based Awards whose
payment is conditioned upon the achievement of the performance objectives
described in this paragraph. Amounts earned under such Qualifying Awards shall
be based upon the attainment of the performance goals established by the
Committee for a performance cycle in accordance with the provisions of Section
162(m) of the Code and the applicable regulations thereunder related to
performance-based compensation. More than one performance goal may apply to a
given performance cycle and payments may be made for a given performance cycle
based upon the attainment of the performance objectives for any of the
performance goals applicable to that cycle. The duration of a performance cycle
shall be determined by the Committee, and the Committee shall be authorized to
permit overlapping or consecutive performance cycles. The performance goals and
the performance objectives applicable to a performance cycle shall be
established by the Committee in accordance with the timing requirements set
forth in Section 162(m) of the Code and the applicable regulations thereunder.
The performance goals that may be selected by the Committee for a performance
cycle include any of the following: diluted earnings per share, net income,
operating margin, operating income and net operating income, pretax profit,
revenue growth, return on sales, return on equity, return on assets, return on
investment, stock price growth, total return to

23



--------------------------------------------------------------------------------



 



shareholders, EBITDA, economic profit and cash flow, each of which may be
established on a corporate-wide basis or established with respect to one or more
operating units, divisions, acquired businesses, minority investments,
partnerships or joint ventures, and may be measured on an absolute basis or
relative to selected peer companies or a market index. The Committee shall have
the discretion, by participant and by Qualifying Award, to reduce (but, in the
case of Qualifying Awards only, not to increase) some or all of the amount that
would otherwise be payable under the Qualifying Award by reason of the
satisfaction of the performance objectives set forth in the Qualifying Award.
          (ii) For any performance cycle with a duration of thirty-six months,
no participant may receive Qualifying Awards under this Section 9(c) covering
more than 300,000 shares of Stock or which provide for the payment for such
performance cycle of more than 300,000 shares of Stock (or cash amounts based on
the value of more than 300,000 shares of Stock). For a performance cycle that is
longer or shorter than thirty-six months, the maximum limits set forth in the
previous sentence shall be adjusted by multiplying such limit by a fraction, the
numerator of which is the number of months in the performance cycle and the
denominator of which is thirty-six. Except as otherwise provided in Section 10,
no amounts shall be paid in respect of a Qualifying Award granted under this
Section 9(c) unless, prior to the date of such payment, the Committee certifies,
in a manner intended to meet the requirements of Section 162(m) of the Code and
the applicable regulations thereunder related to performance-based compensation,
that the criteria for payment of Qualifying Awards related to that cycle have
been achieved.
     SECTION 10. Change In Control Provisions.
     (a) Impact of Event. Unless the Committee otherwise determines at the time
of grant, in the event of a Change in Control, the following

24



--------------------------------------------------------------------------------



 



acceleration and valuation provisions shall apply notwithstanding any other
provision of the Plan:
          (i) Any Stock Appreciation Rights and any Stock Options (including
Qualifying Awards) not previously exercisable and vested shall become fully
exercisable and vested and shall remain exercisable for the remainder of their
original terms, notwithstanding any subsequent termination of the applicable
participant’s employment for any reason.
          (ii) The restrictions and deferral limitations applicable to any Stock
Awards and Other Stock-Based Awards (including Qualifying Awards), in each case
to the extent not already vested under the Plan, shall lapse and such Awards
shall be deemed fully vested, notwithstanding any subsequent termination of the
applicable participant’s employment for any reason.
          (iii) All outstanding Awards (including Qualifying Awards) shall
either (A) be cashed out by the Company on the basis of the Change in Control
Price as of the date such Change in Control is determined to have occurred or
(B) be converted into awards based upon publicly traded common stock of the
corporation that acquires McGraw-Hill, with which McGraw-Hill merges, or which
otherwise results from the Change in Control, with appropriate adjustments
pursuant to Section 3(e) to preserve the value of the Awards. The Committee
shall determine which of the foregoing clauses (A) and (B) shall apply;
provided, however, that the Committee shall be obligated to make such
determination not later than three business days prior to a Change in Control;
provided further that if no such determination is made by the Committee in
accordance with the preceding clause, then the provisions of
Section 10(a)(iii)(A) herein shall apply. In the event that the provisions of
Section 10(a)(iii)(B) herein shall apply following a determination by the
Committee, then all no-trading policies and other internal corporate approvals
required

25



--------------------------------------------------------------------------------



 



with respect to the exercise or sale of Awards (including Qualifying Awards)
and/or the underlying shares of Stock shall be waived.
     (b) Definition of “Change in Control”. For purposes of this Plan, the term
“Change in Control” shall mean the first to occur of any of the following
events:
          (i) An acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (1) the then outstanding shares of Stock
(the “Outstanding Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of McGraw-Hill entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from McGraw-Hill, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from McGraw-Hill;
(2) any acquisition by McGraw-Hill; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by McGraw-Hill or any entity
controlled by McGraw-Hill; or (4) any acquisition pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
Section 10(b); or
          (ii) A change in the composition of the Board such that the
individuals who, as of the Plan Effective Date, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this Section 10(b), that any individual who becomes a member of the Board
subsequent to the Plan Effective Date, whose election, or nomination for
election by McGraw-Hill’s shareholders, was

26



--------------------------------------------------------------------------------



 



approved by a vote of at least a majority of those individuals who are members
of the Board and who were also members of the Incumbent Board (or deemed to be
such pursuant to this proviso) shall be considered as though such individual
were a member of the Incumbent Board; but provided further that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or
          (iii) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of
McGraw-Hill (“Corporate Transaction”); excluding, however, such a Corporate
Transaction pursuant to which all of the following conditions are met: (A) all
or substantially all of the individuals and entities who are the beneficial
owners, respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 50% of, respectively, the outstanding
shares of common stock, and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns McGraw-Hill or all or substantially all of McGraw-Hill’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (B) no Person (other than McGraw-Hill, any employee benefit plan (or
related trust) of McGraw-Hill or such corporation resulting from such Corporate
Transaction) will beneficially own, directly

27



--------------------------------------------------------------------------------



 



or indirectly, 20% or more of, respectively, the outstanding shares of common
stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors except to the extent
that such ownership existed prior to the Corporate Transaction, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; or
          (iv) The approval by the shareholders of McGraw-Hill of a complete
liquidation or dissolution of McGraw-Hill.
     (c) Change in Control Price. For purposes of this Section 10, “Change in
Control Price” means the highest price per share paid in any transaction
reported on the Consolidated Transaction Reporting System, or paid or offered in
the transaction or transactions that result in the Change in Control or any
other bona fide transaction related to a Change in Control or possible change in
control of McGraw-Hill at any time during the sixty-day period ending on the
date of the Change in Control, as determined by the Committee.
     SECTION 11. Amendments and Termination
     The Board may amend, alter, discontinue or terminate the Plan, but no
amendment, alteration, discontinuation or termination shall be made which would
impair the rights of an optionee or participant under an Award theretofore
granted, without the optionee’s or participant’s consent. In addition, the Board
shall have the right to amend, modify or remove the provisions of the Plan which
are included to permit the Plan to comply with the “performance-based” exception
to Section 162(m) of the Code if Section 162(m) of the Code is subsequently
amended, deleted or rescinded.

28



--------------------------------------------------------------------------------



 



     The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively; but no such amendment or other action by the
Committee shall impair the rights of any holder without the holder’s consent or,
subject to Section 3(e), reduce the option price per share of Stock subject to a
Stock Option or Stock Appreciation Right without prior shareholder approval.
     Unless otherwise expressly provided in the applicable Award Documentation,
the Plan and the Awards are not intended to provide for the deferral of
compensation within the meaning of Section 409A(d)(1) of the Code, and they
shall be interpreted and construed in accordance with such intent.
Notwithstanding the foregoing and anything to the contrary in the Plan or any
Award, if any provision of the Plan or any Award would cause the requirements of
Section 409A of the Code to be violated, or otherwise cause any participant to
recognize income under Section 409A of the Code, then such provision may be
modified by the Committee or the Board in any reasonable manner that the
Committee or the Board, as applicable, deems appropriate; provided that the
Committee or the Board, as applicable, shall preserve the intent of such
provision to the extent reasonably practicable without violating the
requirements of Section 409A of the Code.
     Subject to the above provisions, the Board shall have broad authority to
amend the Plan to take into account changes in applicable securities and tax
laws and accounting rules, as well as other developments.
     SECTION 12. Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a participant or optionee by the Company, nothing
contained herein shall give any such participant or optionee any rights that are
greater than those of a general creditor of the Company.
     SECTION 13. General Provisions.

29



--------------------------------------------------------------------------------



 



     (a) Stock Subject to Awards. The Committee may require each person
purchasing shares of Stock pursuant to an Award to represent to and agree with
the Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Commission, any stock exchange upon which the Stock is then listed, any
applicable federal or state securities law, and any applicable corporate law.
     (b) Other Plans. Nothing contained in this Plan shall prevent the Board
from adopting other or additional compensation or equity plans or arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.
     (c) Continued Employment. The adoption of the Plan shall not confer upon
any employee of the Company any right to continued employment with the Company,
as the case may be, nor shall it interfere in any way with the right of the
Company to terminate the employment of any of its employees at any time.
     (d) Taxes and Withholding. No later than the date as of which an amount
first becomes includible in the gross income of the participant for income tax
purposes with respect to any Award (including dividends or Dividend Equivalents
on any non-vested Stock Award or Other Stock-Based Award), the participant shall
pay to the Company, or make arrangements satisfactory to the Committee regarding
the payment of, any federal, FICA, state, or local taxes of any kind required by
law to be withheld or paid with respect to such amount. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the participant. Unless
the Committee otherwise determines, at or before the time of payment, tax
withholding or payment

30



--------------------------------------------------------------------------------



 



obligations up to the participant’s minimum required withholding rate shall be
settled with Stock that is part of the Award that gives rise to the withholding
requirement. If and to the extent determined by the Committee, a participant may
elect to satisfy any additional tax withholding or payment obligation up to the
participant’s maximum marginal tax rate by delivery of unrestricted stock duly
owned by the participant (and for which the participant has good title free and
clear of any liens and encumbrances).
     (e) Governing Law. The Plan and all Awards and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
New York.
     (f) Computation of Benefits. Any payment under this Plan shall not be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company and shall not affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.
     (g) Division Sale. Unless the Committee otherwise determines at or after
the time of grant, and except as otherwise provided herein, if any participant’s
employment by the Company terminates by reason of a Division Sale, such Division
Sale shall be treated as an involuntary termination of employment of such
participant hereunder and under the terms of any Award.
     (h) Foreign Law. The Committee may grant Awards to eligible employees who
are foreign nationals, who are located outside the United States, or who are
otherwise subject to or cause the Company to be subject to legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, subplans and
the like as may

31



--------------------------------------------------------------------------------



 



be necessary or advisable to comply with such legal or regulatory provisions.
     SECTION 14. Plan Effective Date and Duration. The Plan initially became
effective as of the Plan Effective Date, and, the Plan, as amended and restated
hereby (the “Amended Plan”), shall become effective, upon shareholder approval
of the Amended Plan, on the Amended Plan Effective Date. If the shareholders of
McGraw-Hill fail to approve the Amended Plan on the Amended Plan Effective Date,
then the Plan as in effect prior thereto shall continue in effect thereafter.
The Plan, in such form as shall be effective as of the Amended Plan Effective
Date, shall continue in effect for a period of ten years thereafter, unless
earlier terminated by the Board pursuant to Section 11.
December 6, 2006

32